DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 09/06/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Malkin does not teach a sensing system but rather a system of streaming data for the use of home entertainment systems. Malkin does not teach a refence signal circuit generating a plurality of reference signals but rather teaches processing received signals (710). (Response, page 16, lines 11-13)
This is not persuasive because independent claims 1, 9, and 16 require "a reference signal circuit operable to generate a plurality of reference signals" and although these claims do not use the word “means,” they are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Accordingly, in the instant specification "[t]he reference signal circuit 100 may be implemented in a variety of ways. For example, the reference signal circuit 100 includes a DC (direct current) voltage generator, an AC voltage generator, and a voltage combining circuit. The DC voltage generator generates a DC voltage at a first level and the AC voltage generator generates an AC voltage at a second level, which is less than or equal to the first level. The voltage combining circuit combines the DC and AC voltages to produce the reference signal.;" ¶ [0119]; emphasis added.
Malkin discloses, by way of background in FIG(s). 1, the generation of multiple output signals referenced on an input signal. "[H]igh-level block diagrams 110, 111 of embodiments of processing multiple input signals to generate an output signal that includes multiple replicates of the input signal . . . The first processing block 110 provides for a processing of multiple replicas of a single input signal . . . providing the generation of a combined signal (combiner or summer 120);" ¶ [0024]. "[T]he combiners 110, 111 include a summation or addition. However, the combiners can alternatively include other forms of combining signals, such as modulating the signals on different channels, or modulating the signals on some other sub-channelization structures. Other methods include frequency modulation of the sub-channels onto different frequencies. Moreover, the combination of signals can be carried out through any of the transforms mentioned above.;" ¶ [0027]
Applicant further argues 
the variable gain amplifier (38) outlined in figure 2A of Russell does not function as the drive-sense circuit of claim 1, which drives a signal that has an oscillating component at frequency onto a load and senses the effect the load has on the signal. A variable gain amplifier does not sense the effect a load has on the signal, it merely amplifies the signal using different gain levels. (Response, page 16, lines 17-21)
This is not persuasive because independent claims 1, 9, and 16 require "a plurality of drive sense circuits operably coupled . . . " and although these claims do not use the word “means,” they are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Accordingly, in light of the instant specification, it is disclosed "[w]ith reference to FIG. 30B, the drive sense circuit 28 includes an op-amp;" ¶ [0215]; receiving reference signals. Russell discloses in FIG(s). 2A, "the variable gain amplifier is comprised of an operational amplifier 102;" Col. 7, lines 42-45. 
In the instant application "[t]he drive sense circuit 28 operates to keep the input voltages of the op-amp at the same value. Thus, as the set of reference signals is inputted to one of the inputs of the op-amp, the op-amp, the feedback circuit, and the controlled signal source 98 function to hold the voltage on the other input of the op-amp at the level of the set of reference signals.;" ¶ [0215]; emphasis added. The input voltage equalization function of the drive sense circuit is due to the gain of the op-amp in feeding back an appropriate controlling signal to manage the input voltage of "the other input."
Russell discloses the suitability of the operational amplifier for signal sensing where "[t]he operational amplifier 102 is conventional and is adapted to exhibit very high signal gain that can be adjusted in accordance with the particular feedback network used therewith;" Col. 7, lines 46-49; emphasis added. Gain control circuit 34 provides a particular feedback to the control input of variable gain amplifier 38 to effect such suitable gain. 
Applicant further argues 
Examiner further states "a processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714 and herein as comprising a portion of Processor 480 and Signal Processing 482 [0056]) operably coupled to determine a frequency response ("the PAR characteristics that are measured in 712 are feedback to 714")
The Applicant asserts that a Peak to Average Ratio (PAR) is not equivalent to a frequency response. PAR is just as the name implies: it is a measure of the peak magnitude of a signal to the average level of the signal. (Response, page 16, line 22 to page 17, line 5)
This is not persuasive because independent claims 1, 9, and 16 require "a processing module operably coupled to determine a frequency response" and although these claims do not use the word “means,” they are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Consequently, in the instant specification "the terms “processing module”, “processing circuit”, “processor”, “processing circuitry”, and/or “processing unit” may be a single processing device or a plurality of processing devices. Such a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions. The processing module, module, processing circuit, processing circuitry, and/or processing unit may be, or further include, memory and/or an integrated memory element, which may be a single memory device, a plurality of memory devices, and/or embedded circuitry of another processing module, module, processing circuit, processing circuitry, and/or processing unit.;" ¶ [0284]; emphasis added.
Roberts discloses, in regard to processing sampled signals from sensor locations on a touch screen, "sensor signals are directed to processor circuitry 480. The processor circuitry 480 performs calculations to determine a touch location. The processor circuitry 480 may also include filtering circuitry 482 for signal conditioning, or may perform signal conditioning through procedure executed on general purpose processor circuitry. Memory circuitry 486 for storage of touch signal values may also be included.;" ¶ [0056]; emphasis added.
As specified in 35 U.S.C. 112(f), and as cited below, the processing module limitations are interpreted using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Accordingly, the below rejections addressed to these limitations are made.
Specification
Amendments to the specification were received on 09/06/2022. The amendments are acceptable and appear to have addressed the issues cited in the 07/21/2022 Office action. Accordingly, the objection to the specification is withdrawn.
Drawings
Amended drawings were received on 09/06/2022. These drawings are acceptable and appear to have addressed the issues cited in the 07/21/2022 Office action. Accordingly, the objection to the drawings is withdrawn.
In the Claims
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s), in claim 1, for example, is/are: 
a reference signal circuit operable to generate a plurality of reference signals . . . 
a first drive sense circuit . . . when operably coupled to a first sensor of the array of sensors, is operable to . . . 
generate a first signal representative of an electrical characteristics of the first sensor . . . 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal . . . 
a processing module operably coupled to determine a frequency response of the first sensor . . . 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Amended claims were received on 09/06/2022. These amendments are acceptable and appear to have addressed the issues cited in the 07/21/2022 Office action. Accordingly, those objections to the claims are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As noted in the above Claim Interpretation section, in claims 1, 2, 4-7, and 9-22; the prior art structures of the below cited references inherently possess the functionally defined limitations of the claimed apparatus.
Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0308656 to Malkin et al. (Malkin) in view of U.S. Patent No. 4,007,340 to Russell and U.S. Patent Application Publication No. 2003/0214486 to Roberts.
As to Claim 1:
Malkin discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
a sensing system comprises: 
a reference signal circuit (710) operable to generate a plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N;" background- ¶ [0024]), 
wherein a first reference signal (input signal Signal 1) of the plurality of reference signals includes a first oscillating component at a first frequency (FIG. 6; "Fc1, Fc2, Fc3 are center frequencies," in "processing multiple input signals ( 610)" background- ¶ [0059] - ¶ [0061]); . . . 
However, Malkin is not used to disclose:
. . . a plurality of drive sense circuits operably coupled to an array of sensors, 
wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first sensor of the array of sensors, is operable to: 
generate a first signal representative of an electrical characteristics of the first sensor, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first sensor; and 
a processing module operably coupled to determine a frequency response of the first sensor based on the set of frequency-dependent electrical characteristics of the first sensor. 
Russell discloses, in FIG(s). 2A:
 . . . a plurality of drive sense circuits (38; Col. 7, line 42 - Col. 8, line 17) operably coupled to an array of sensors (disclosed below in Roberts), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin; by incorporating the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; in order to provide gain of an amplifier that is varied by varying the transconductance of a transconductance amplifier connected in the amplifier feedback circuit in accordance with the gain control signal (Russell; Abstract).
However, Malkin in view of Russell is not used to disclose:
. . . a plurality of drive sense circuits operably coupled to an array of sensors, 
wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first sensor of the array of sensors, is operable to: 
generate a first signal representative of an electrical characteristics of the first sensor, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first sensor; and 
a processing module operably coupled to determine a frequency response of the first sensor based on the set of frequency-dependent electrical characteristics of the first sensor. 
Roberts discloses, in FIG(s). 4A:
. . . a plurality of drive sense circuits (disclosed above in Russell as 38; and herein as "drive/sense circuitry 410, 420, 430, 440") operably coupled to an array of sensors ("sensors 401, 402, 403, 404;" ¶ [0055]), 
wherein a first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) of the plurality of drive sense circuits ("drive/sense circuitry 410, 420, 430, 440"), when operably coupled to a first sensor of the array of sensors (sensor 401), is operable to: 
generate a first signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 441 in 440) representative of an electrical characteristics of the first sensor ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]), 
wherein the first signal (disclosed above in Malkin as input signal Signal 1) includes a set of frequency components (disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM; and herein as the analog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441), 
wherein the set of frequency components (disclosed above in Malkin as "Fc1, Fc2, Fc3 are center frequencies;" ¶ [0061]; and herein as contained in "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") corresponds to a set of reference signals (Malkin- outputs of Signal 1) of the plurality of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, .. Signal N"); 
a plurality of digital filters (482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]), 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first sensor (482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
a processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) operably coupled to determine a frequency response ("the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") of the first sensor (sensor 401) based on the set of frequency-dependent electrical characteristics of the first sensor ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on sensor 401). 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin and the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; by incorporating the CORRECTION OF MEMORY EFFECT ERRORS IN FORCE-BASED TOUCH PANEL SYSTEMS, disclosed by Roberts; in order to provide a system to correct one or more sensor signals where the signals may be characterized using a combination of linear or non-linear functions and processed sensor signals are used to determine the location of a touch on a touch screen with improved accuracy (Roberts; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprises: 
the processing module is further operable to provide a control signal to the reference signal circuit; and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal. 
However, Malkin further discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
further comprises: 
the processing module (disclosed above in Roberts as Processor 480 and Signal Processing 482; and herein as Measurement and Processing 712 are Feedback to Channel Center Adjustments 714) is further operable to provide a control signal ("N" for "varying the center frequency shifts of sub-channels processed in 710;" ¶ [0071]) to the reference signal circuit ("N" applied to respective ones of center frequencies Fc1, Fc2, Fc3, FcM in 710); and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal ("PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 712;" ¶ [0071]). 
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the first drive sense circuit is further operable to: 
generate a small magnitude analog drive signal based on the set of reference signals; 
regulate the analog drive signal as the characteristic of the first sensor varies; 
generate a change signal based on regulation of the analog drive signal; and 
generate the first signal based on the change signal. 
However, Roberts further discloses, in FIG(s). 4A:
wherein the first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) is further operable to: 
generate a small magnitude analog drive signal (output of 441 in 440 where "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]) based on the set of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, ... Signal N"); 
regulate the analog drive signal as the characteristic of the first sensor varies (regulates signal as output of 441 in 440 and continuing to output "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]); 
generate a change signal (disclosed above in Russell as signal "OUT" from 102) based on regulation of the analog drive signal (where amplifier 102 generates a comparison signal indicating changes inputs 106 and 108, representing a comparison of the set of input reference signals and output of feedback circuit 104); and 
generate the first signal based on the change signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell). 
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
further comprises: 
a second drive sense circuit of the plurality of drive sense circuits, when coupled to a second sensor of the array of sensors, is operable to: 
generate a second signal representative of a second electrical characteristic of the second sensor, 
wherein the second signal includes a second set of frequency components, 
wherein the second set of frequency components corresponds to a second set of reference signals of the plurality of reference signals; 
a second set of digital filters of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second sensor; and 
the processing module is further operably coupled to determine a frequency response of the second sensor based on the second set of frequency-dependent electrical characteristics of the first sensor. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
a second drive sense circuit (a further instance as disclosed above in Russell as 38; and herein as drive/sense circuit 430) of the plurality of drive sense circuits ("drive/sense circuitry 410, 420, 430, 440"), when coupled to a second sensor (sensor 402) of the array of sensors ("sensors 401, 402, 403, 404"), is operable to: 
generate a second signal (further instance as disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 431 in 430) representative of a second electrical characteristic ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") of the second sensor, 
wherein the second signal includes a second set of frequency components (a further instance of disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM), 
wherein the second set of frequency components corresponds to a second set of reference signals (disclosed in Malkin as signals output from Signal 2) of the plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N"); 
a second set of digital filters (further instance of 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]) of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second sensor (filtering according to 482, where "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
the processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) is further operably coupled to determine a frequency response of the second sensor (further instance of "the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") based on the second set of frequency-dependent electrical characteristics of the first sensor (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on first sensor 401). 
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 4 above, except for 
further comprises: 
the processing module is further operably coupled to determine a frequency response of the array of sensors based on the second sensor based on the set of frequency-dependent electrical characteristics of the first sensor and the second set of frequency-dependent electrical characteristics of the first sensor. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
the processing module is further operably coupled to determine a frequency response of the array of sensors ("sensors 401, 402, 403, 404") based on the second sensor (sensor 402) based on the set of frequency-dependent electrical characteristics of the first sensor (disclosed above at 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]) and the second set of frequency-dependent electrical characteristics of the first sensor (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on first sensor 401). 
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprises: the array of sensors. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: the array of sensors ("sensors 401, 402, 403, 404;" ¶ [0055]). 
As to Claim 9:
Malkin discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
a touch screen comprises: 
a plurality of electrodes (disclosed below in Roberts); 
a reference signal circuit (710) operable to generate a plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N;" background- ¶ [0024]), 
wherein a first reference signal (input signal Signal 1) of the plurality of reference signals includes a first oscillating component at a first frequency (FIG. 6; "Fc1, Fc2, Fc3 are center frequencies," in "processing multiple input signals ( 610)" background- ¶ [0059] - ¶ [0061]); . . . 
However, Malkin is not used to disclose:
a plurality of electrodes; . . . 
 . . . a plurality of drive sense circuits operably coupled to the plurality of electrodes, 
wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first electrode of the plurality of electrodes, is operable to: 
generate a first signal representative of an electrical characteristics of the first electrode, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode; and 
a processing module operably coupled to determine a frequency response of the first electrode based on the set of frequency-dependent electrical characteristics of the first electrode. 
Russell discloses, in FIG(s). 2A:
. . . a plurality of drive sense circuits (38; Col. 7, line 42 - Col. 8, line 17) operably coupled to the plurality of electrodes (disclosed below in Roberts), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin; by incorporating the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; in order to provide gain of an amplifier that is varied by varying the transconductance of a transconductance amplifier connected in the amplifier feedback circuit in accordance with the gain control signal (Russell; Abstract).
However, Malkin in view of Russell is not used to disclose:
a plurality of electrodes; . . . 
 . . . wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first electrode of the plurality of electrodes, is operable to: 
generate a first signal representative of an electrical characteristics of the first electrode, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode; and 
a processing module operably coupled to determine a frequency response of the first electrode based on the set of frequency-dependent electrical characteristics of the first electrode. 
Roberts discloses, in FIG(s). 4A:
a plurality of electrodes ("touch surface 405" in association with sensors 401-404); . . . 
 . . . wherein a first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) of the plurality of drive sense circuits (disclosed above in Russell as 38; and herein as "drive/sense circuitry 410, 420, 430, 440"), when operably coupled to a first electrode ("touch surface 405 over sensor 401;" where "a touch force applied to the sensor through the touch surface 405;" ¶ [0055]) of the plurality of electrodes (401-404, 405), is operable to: 
generate a first signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 441 in 440) representative of an electrical characteristics of the first electrode (electrode being portion of 405 associated with sensor 401; "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]), 
wherein the first signal (disclosed above in Malkin as input signal Signal 1) includes a set of frequency components (disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM; and herein as the analog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441), 
wherein the set of frequency components (disclosed above in Malkin as "Fc1, Fc2, Fc3 are center frequencies;" ¶ [0061]; and herein as contained in "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") corresponds to a set of reference signals (Malkin- outputs of Signal 1) of the plurality of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, .. Signal N"); 
a plurality of digital filters (482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]), 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode (frequency components from 401/405 processes by 480 and 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
a processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) operably coupled to determine a frequency response ("the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") of the first electrode (portion of touch surface 405 associated with sensor 401) based on the set of frequency-dependent electrical characteristics of the first electrode ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on sensor 401 in conjunction with proximal portion of 405). 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin and the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; by incorporating the CORRECTION OF MEMORY EFFECT ERRORS IN FORCE-BASED TOUCH PANEL SYSTEMS, disclosed by Roberts; in order to provide a system to correct one or more sensor signals where the signals may be characterized using a combination of linear or non-linear functions and processed sensor signals are used to determine the location of a touch on a touch screen with improved accuracy (Roberts; Abstract).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
further comprises: 
the processing module is further operable to provide a control signal to the reference signal circuit; and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal. 
However, Malkin further discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
further comprises: 
the processing module (disclosed above in Roberts as Processor 480 and Signal Processing 482; and herein as Measurement and Processing 712 are Feedback to Channel Center Adjustments 714) is further operable to provide a control signal ("N" for "varying the center frequency shifts of sub-channels processed in 710;" ¶ [0071]) to the reference signal circuit ("N" applied to respective ones of center frequencies Fc1, Fc2, Fc3, FcM in 710); and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal ("PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 712;" ¶ [0071]). 
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
wherein the first drive sense circuit is further operable to: 
generate a small magnitude analog drive signal based on the set of reference signals; 
regulate the analog drive signal as the characteristic of the first electrode varies; 
generate a change signal based on regulation of the analog drive signal; and 
generate the first signal based on the change signal. 
However, Roberts further discloses, in FIG(s). 4A:
wherein the first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) is further operable to: 
generate a small magnitude analog drive signal (output of 441 in 440 where "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]) based on the set of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, ... Signal N"); 
regulate the analog drive signal as the characteristic of the first electrode varies (regulates signal as output of 441 in 440 and continuing to output "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]); 
generate a change signal (disclosed above in Russell as signal "OUT" from 102) based on regulation of the analog drive signal (where amplifier 102 generates a comparison signal indicating changes inputs 106 and 108, representing a comparison of the set of input reference signals and output of feedback circuit 104); and 
generate the first signal based on the change signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell). 
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
further comprises: 
a second drive sense circuit of the plurality of drive sense circuits, when coupled to a second electrode of the plurality of electrodes, is operable to: 
generate a second signal representative of a second electrical characteristics of the second electrode of the plurality of electrodes, 
wherein the second signal includes a second set of frequency components 
wherein the second set of frequency components corresponds to a second set of reference signals of the plurality of reference signals; 
a second set of digital filters of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second electrode of the plurality of electrodes; and 
the processing module is further operably coupled to determine a frequency response of the second electrode of the plurality of electrodes based on the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
a second drive sense circuit (a further instance as disclosed above in Russell as 38; and herein as drive/sense circuit 430) of the plurality of drive sense circuits ("drive/sense circuitry 410, 420, 430, 440") of the plurality of drive sense circuits ("drive/sense circuitry 410, 420, 430, 440"), when coupled to a second electrode (portion of touch surface 405 associated with second sensor 402) of the plurality of electrodes (portions of touch surface 405 associated with "sensors 401, 402, 403, 404"), is operable to: 
generate a second signal (further instance as disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 431 in 430) representative of a second electrical characteristics ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") of the second electrode (portion of touch surface 405 associated with second sensor 402) of the plurality of electrodes (portions of touch surface 405 associated with "sensors 401, 402, 403, 404"), 
wherein the second signal includes a second set of frequency components (a further instance of disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM) 
wherein the second set of frequency components corresponds to a second set of reference signals (disclosed in Malkin as signals output from Signal 2) of the plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N"); 
a second set of digital filters (further instance of 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]) of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second electrode of the plurality of electrodes (filtering according to 482, where "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
the processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) is further operably coupled to determine a frequency response of the second electrode (at portion of touch surface 405 associated with second sensor 402, further instance of "the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") of the plurality of electrodes based on the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on portion of touch surface 405 associated with first sensor 401). 
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
further comprises: 
the processing module is further operably coupled to determine a frequency response of the plurality of electrodes based on the second electrode of the plurality of electrodes based on the set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes and the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
the processing module is further operably coupled to determine a frequency response of the plurality of electrodes (touch surface 405, sensors 401-404) based on the second electrode (portion of 405 associated with sensor 402) of the plurality of electrodes based on the set of frequency-dependent electrical characteristics of the first electrode (disclosed above at 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]) of the plurality of electrodes and the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on portion of 405 over first sensor 401). 
As to Claim 16:
Malkin discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
a touch screen controller comprises: 
a reference signal circuit (710) operable to generate a plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N;" background- ¶ [0024]), 
wherein a first reference signal (input signal Signal 1) of the plurality of reference signals includes a first oscillating component at a first frequency (FIG. 6; "Fc1, Fc2, Fc3 are center frequencies," in "processing multiple input signals ( 610)" background- ¶ [0059] - ¶ [0061]); . . . 
However, Malkin is not used to disclose:
 . . . a plurality of drive sense circuits operably coupled to a plurality of electrodes of a touch screen, 
wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first electrode of the plurality of electrodes, is operable to: 
generate a first signal representative of an electrical characteristic of the first electrode, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode; and 
a processing module operably coupled to determine a frequency response of the first electrode based on the set of frequency-dependent electrical characteristics of the first electrode. 
Russell discloses, in FIG(s). 2A:
 . . . a plurality of drive sense circuits (38; Col. 7, line 42 - Col. 8, line 17) operably coupled to a plurality of electrodes of a touch screen (disclosed below in Roberts), . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin; by incorporating the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; in order to provide gain of an amplifier that is varied by varying the transconductance of a transconductance amplifier connected in the amplifier feedback circuit in accordance with the gain control signal (Russell; Abstract).
However, Malkin in view of Russell is not used to disclose:
 . . . wherein a first drive sense circuit of the plurality of drive sense circuits, when operably coupled to a first electrode of the plurality of electrodes, is operable to: 
generate a first signal representative of an electrical characteristic of the first electrode, 
wherein the first signal includes a set of frequency components, 
wherein the set of frequency components corresponds to a set of reference signals of the plurality of reference signals; 
a plurality of digital filters, 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode; and 
a processing module operably coupled to determine a frequency response of the first electrode based on the set of frequency-dependent electrical characteristics of the first electrode. 
Roberts discloses, in FIG(s). 4A:
 . . . wherein a first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) of the plurality of drive sense circuits (disclosed above in Russell as 38; and herein as "drive/sense circuitry 410, 420, 430, 440"), when operably coupled to a first electrode ("a touch force applied to the sensor through the touch surface 405;" ¶ [0055]) of the plurality of electrodes, is operable to: 
generate a first signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 441 in 440) representative of an electrical characteristic of the first electrode ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]; the electrode being associated with a particular sensor), 
wherein the first signal (disclosed above in Malkin as input signal Signal 1) includes a set of frequency components (disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM; and herein as the analog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441), 
wherein the set of frequency components (disclosed above in Malkin as "Fc1, Fc2, Fc3 are center frequencies;" ¶ [0061]; and herein as contained in "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") corresponds to a set of reference signals (Malkin- outputs of Signal 1) of the plurality of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, .. Signal N"); 
a plurality of digital filters (482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]), 
wherein a set of digital filters of the plurality of digital filters is operable to filter the set of frequency components of the first signal to produce a set of frequency-dependent electrical characteristics of the first electrode (482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
a processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) operably coupled to determine a frequency response ("the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") of the first electrode (portion of touch surface 405 associated with sensor 401) based on the set of frequency-dependent electrical characteristics of the first electrode ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on sensor 401 in conjunction with proximal portion of 405). 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SIGNAL PROCESSING OF MULTIPLE STREAMS, disclosed by Malkin and the DISTANCE-RELATED VARIABLE GAIN AMPLIFIER, disclosed by Russell; by incorporating the CORRECTION OF MEMORY EFFECT ERRORS IN FORCE-BASED TOUCH PANEL SYSTEMS, disclosed by Roberts; in order to provide a system to correct one or more sensor signals where the signals may be characterized using a combination of linear or non-linear functions and processed sensor signals are used to determine the location of a touch on a touch screen with improved accuracy (Roberts; Abstract).
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
further comprises: 
the processing module is further operable to provide a control signal to the reference signal circuit; and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal. 
However, Malkin further discloses, in FIG(s). 7; and by way of background, FIGs. 1 & 6 :
further comprises: 
the processing module (disclosed above in Roberts as Processor 480 and Signal Processing 482; and herein as Measurement and Processing 712 are Feedback to Channel Center Adjustments 714) is further operable to provide a control signal ("N" for "varying the center frequency shifts of sub-channels processed in 710;" ¶ [0071]) to the reference signal circuit ("N" applied to respective ones of center frequencies Fc1, Fc2, Fc3, FcM in 710); and 
the reference signal circuit is further operable to generate the plurality of reference signals in accordance with the control signal ("PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 712;" ¶ [0071]). 
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
wherein the first drive sense circuit is further operable to: 
generate a small magnitude analog drive signal based on the set of reference signals; 
regulate the analog drive signal as the characteristic of the first electrode varies; 
generate a change signal based on regulation of the analog drive signal; and 
generate the first signal based on the change signal. 
However, Roberts further discloses, in FIG(s). 4A:
wherein the first drive sense circuit (disclosed above in Russell as 38; and herein as drive/sense circuit 440) is further operable to: 
generate a small magnitude analog drive signal (output of 441 in 440 where "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]) based on the set of reference signals (disclosed above in Malkin as "input signals Signal 1, Signal 2, ... Signal N"); 
regulate the analog drive signal as the characteristic of the first electrode varies (regulates signal as output of 441 in 440 and continuing to output "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" ¶ [0056]); 
generate a change signal (disclosed above in Russell as signal "OUT" from 102) based on regulation of the analog drive signal (where amplifier 102 generates a comparison signal indicating changes inputs 106 and 108, representing a comparison of the set of input reference signals and output of feedback circuit 104); and 
generate the first signal based on the change signal (disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell). 
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 16 above, except for 
further comprises: 
a second drive sense circuit of the plurality of drive sense circuits, when coupled to a second electrode of the plurality of electrodes, is operable to: 
generate a second signal representative of a second electrical characteristic of the second electrode of the plurality of electrodes, 
wherein the second signal includes a second set of frequency components 
wherein the second set of frequency components corresponds to a second set of reference signals of the plurality of reference signals; 
a second set of digital filters of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second electrode of the plurality of electrodes; and 
the processing module is further operably coupled to determine a frequency response of the second electrode of the plurality of electrodes based on the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
a second drive sense circuit (a further instance as disclosed above in Russell as 38; and herein as drive/sense circuit 430) of the plurality of drive sense circuits ("drive/sense circuitry 410, 420, 430, 440"), when coupled to a second electrode (portion of touch surface 405 associated with second sensor 402) of the plurality of electrodes (portions of touch surface 405 associated with "sensors 401, 402, 403, 404"), is operable to: 
generate a second signal (further instance as disclosed above as signal at ‘output terminal’ of 102 in 38; FIG. 2A; Russell; and herein as output of 431 in 430) representative of a second electrical characteristic of the second electrode ("[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441") of the plurality of electrodes (portions of touch surface 405 associated with "sensors 401, 402, 403, 404"), 
wherein the second signal includes a second set of frequency components (a further instance of disclosed above in Malkin as center frequencies Fc1, Fc2, Fc3, FcM)
wherein the second set of frequency components corresponds to a second set of reference signals (disclosed in Malkin as signals output from Signal 2) of the plurality of reference signals ("input signals Signal 1, Signal 2, ... Signal N"); 
a second set of digital filters (further instance of 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" ¶ [0056]) of the plurality of digital filters is operable to filter the second set of frequency components of the second signal to produce a second set of frequency-dependent electrical characteristics of the second electrode of the plurality of electrodes (filtering according to 482, where "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]); and 
the processing module (disclosed above in Malkin as "PAR measurement 712 and feedback 714;" and herein as comprising a portion of Processor 480 and Signal Processing 482; ¶ [0056]) is further operably coupled to determine a frequency response of the second electrode (at portion of touch surface 405 associated with second sensor 402, further instance of "the PAR characteristics that are measured in 712 are feedback to 714, where these measurements may be used to adjust the PAR reduction processing to induce a change to the PAR characteristics measured in 714") of the plurality of electrodes based on the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on portion of touch surface 405 associated with first sensor 401). 
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 19 above, except for 
further comprises: 
the processing module is further operably coupled to determine a frequency response of the plurality of electrodes based on the second electrode of the plurality of electrodes based on the set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes and the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes. 
However, Roberts further discloses, in FIG(s). 4A:
further comprises: 
the processing module is further operably coupled to determine a frequency response of the plurality of electrodes (touch surface 405, sensors 401-404) based on the second electrode (405, sensor 402) of the plurality of electrodes based on the set of frequency-dependent electrical characteristics of the first electrode (disclosed above at 482, "[t]he processor circuitry 480 may also include filtering circuitry 482;" where 482 is processing "[t]he digitized sensor signals are directed to processor circuitry 480" from "analog to digital (A/D) converter 470;" ¶ [0056]) of the plurality of electrodes and the second set of frequency-dependent electrical characteristics of the first electrode of the plurality of electrodes (further instance of "[a]nalog voltages representing the touch force at each sensor location are produced by the sense circuitry 411, 421, 431, 441;" where sense circuit 441 is operable on first sensor 401). 
Claims 6, 7, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malkin in view of Russell and Roberts and further in view of U.S. Patent Application Publication No. 2015/0346889 to Chen et al. (Chen). 
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency for at least some of the sensors of the array of sensors based on the frequency response of the array of sensors. 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency ("self-capacitance sensing;" ¶ [0070]) for at least some of the sensors of the array of sensors ("electrode array 107;" ¶ [0025]) based on the frequency response of the array of sensors (¶ [0070] - ¶ [0072]). 
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 5 above, except for 
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies for at least some of the sensors of the array of sensors based on the frequency response of the array of sensors. 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies ("mutual capacitance sensing;" ¶ [0070]) for at least some of the sensors of the array of sensors ("electrode array 107;" ¶ [0025]) based on the frequency response of the array of sensors (¶ [0070] - ¶ [0072]). 
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency for at least some of the electrodes of the plurality of electrodes based on the frequency response of the electrodes. 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency ("self-capacitance sensing;" ¶ [0070]) for at least some of the electrodes of the plurality of electrodes ("electrode array 107;" ¶ [0025]) based on the frequency response of the electrodes (¶ [0070] - ¶ [0072]). 
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies for at least some of the electrodes of the plurality electrodes based on the frequency response of the electrodes. 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies ("mutual capacitance sensing;" ¶ [0070]) for at least some of the electrodes of the plurality electrodes ("electrode array 107;" ¶ [0025]) based on the frequency response of the electrodes (¶ [0070] - ¶ [0072]). 
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 20 above, except for 
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency for at least some of the electrodes of the plurality of electrodes based on the frequency response of the electrodes . 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a self-capacitance frequency ("self-capacitance sensing;" ¶ [0070]) for at least some of the electrodes of the plurality of electrodes ("electrode array 107;" ¶ [0025]) based on the frequency response of the electrodes (¶ [0070] - ¶ [0072]). 
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 20 above, except for 
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies for at least some of the electrodes of the plurality electrodes based on the frequency response of the electrodes. 
However, Chen discloses, in FIG(s). 1 and 7A & 7B:
further comprises: 
the processing module is further operably coupled to determine a plurality of mutual-capacitance frequencies ("mutual capacitance sensing;" ¶ [0070]) for at least some of the electrodes of the plurality electrodes ("electrode array 107;" ¶ [0025]) based on the frequency response of the electrodes (¶ [0070] - ¶ [0072]). 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243. The examiner can normally be reached Mon - Fri; 8:30a - 4:30p ET; office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849 
/DIANA J. CHENG/Primary Examiner, Art Unit 2849